Case: 21-40160      Document: 00516031508         Page: 1     Date Filed: 09/27/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 27, 2021
                                  No. 21-40160
                                                                           Lyle W. Cayce
                                Summary Calendar
                                                                                Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Alan Villegas,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 5:20-CR-16-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Alan Villegas has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Villegas has filed a response. To the extent that Villegas argues that counsel


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40160      Document: 00516031508          Page: 2   Date Filed: 09/27/2021




                                    No. 21-40160


   rendered ineffective assistance, the record is not sufficiently developed to
   allow us to make a fair evaluation of these claims; we therefore decline to
   consider the claims without prejudice to collateral review. See United States
   v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Villegas’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review. Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                          2